Exhibit 10.2

 

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2

 

WORK ORDER NO. 11

 

THIS WORK ORDER NO. 11 is by and between RADIUS HEALTH, INC. (“RADIUS”) and
LONZA Sales Ltd, a Swiss company having an address at Muenchensteinerstrasse 38,
CH-4002 Basel, Switzerland (together with its Affiliates, “Manufacturer”), and
upon execution will be incorporated into the Development and Manufacturing
Services Agreement between RADIUS and Manufacturer dated October 16, 2007 (the
“Agreement”). Capitalized terms in this Work Order will have the same meanings
as set forth in the Agreement.

 

RADIUS hereby engages Manufacturer to provide Services, as follows:

 

1.                                      API/Drug Substance and Product.

 

BA058

 

Peptide Sequence: 
H-Ala-Val-Ser-Glu-His-Gln-Leu-Leu-His-Asp-Lys-Gly-Lys-Ser-Ile-Gln-Asp-Leu-Arg-Arg-Arg-Glu-Leu-Leu-Glu-Lys-Leu-Leu-Aib-Lys-Leu-His-Thr-Ala-NH2

 

2.                                      Services.  Manufacturer will render to
RADIUS the following Services:

 

Activity 1:  Manufacturer will use commercially reasonable efforts to
Manufacture two Batches of Product at a purification scale of approximately NPW
(net peptide weight) 230 g per Batch. The Batches of Product will be
manufactured in a 20L SPPS reactor and will be purified on an LC150 HPLC column
and lyophilized in a GT10 lyophilizer.

 

Manufacturer shall use commercially reasonable efforts to manufacture, in
accordance with cGMP and the Manufacturing Process, enough crude to yield
approximately 230 grams NPW of Product per Batch. Approximately 220 to 222g will
be released against the normal product specifications. Price [*]€/gram.

 

Activity 2:   Preparation of 10g reference standard from each Batch

 

Manufacturer will isolate, release and dispense 8-10g of a reference standard
from each Batch described in Activity 1 (starting from an primary fraction of
the secondary purification of the campaign; dispensing in aliquots of 100mg)
Price [*]€

 

Manufacturer plans to commence performance of this Work Order the week of
September 7, 2015.

 

· C9

 

·                  Assembly: estimated week 36-40

·                  Cleavage: estimated week 41

·                  Purification: estimated week 42-44

·                  Lyophilization: estimated week 44

·                  Release: estimated week 49

 

· C10

 

·                  Assembly: estimated week 36-40

·                  Cleavage: estimated week 41

·                  Purification: estimated week 44-46

·                  Lyophilization: estimated week 46

·                  Release: estimated week 51

 

Radius shall place purchase orders with Manufacturer in accordance with Work
Order 11 and shall not be permitted to terminate the Batches or Services covered
by such purchase orders.

 

--------------------------------------------------------------------------------


 

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2

 

The deliverables will include regular updates (status reports, conference
calls), as reasonably requested by RADIUS.

 

Activity 3:  Manufacturing of a reference standard solution and supply of 60 RS
vials to Vetter: Price [*]€

 

Activity 4:  Manufacturing of [*]: Following forced [*] of lot [*] ([*]g [*]g
gross weight – Lonza owned) and lot [*] ([*]g [*]g gross weight -Radius owned),
Manufacturer will purify via HPLC to obtain approximately [*]g of the [*]:
Price:

 

·                  Utilization of [*]g net peptide weight of [*] (Lonza owned
material): Price [*]€/g

Total: [*]€

·                  Purification and analysis: [*]€

 

3.                                      Facilities.  The Services described
above will be rendered at the Facility unless another facility of Manufacturer
is indicated below:

 

N/A

 

4.                                      RADIUS Materials.  RADIUS will provide
to Manufacturer the following materials to be used by Manufacturer to perform
the Services:

 

None

 

5.                                      RADIUS Equipment.

 

None

 

6.                                      Manufacturer Representative.

 

Richard W. Coombs,, Sales Manager, Lonza

 

7.                                      RADIUS Representative.

 

David Hanley, Executive Director, Technical Operations

 

8.                          Compensation.

 

Activity 1: Radius will be invoiced [*]€/gram upon Manufacturer’s release of the
material. Radius will purchase surplus quantities arising from the Batches at a
rate of [*]€/gram.

 

Activity 2: Radius will be invoiced upon completion of the preparation of each
reference standard a [*]€.

 

Activity 3: Radius will be invoiced 100% upon signature of this Activity [*]€.

 

Activity 4: Radius will be invoiced upon completion [*]€ for the utilization of
[*] upon signature and the Price for Purification and Analysis ([*]€) upon
completion

 

The total compensation due Manufacturer for Services under this Work Order is
not expected to exceed [*]€

 

9.                          General: RADIUS and Manufacturer must agree in
advance of either party making any change in the compensation due hereunder.
Manufacturer will invoice RADIUS to the attention of David

 

--------------------------------------------------------------------------------


 

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2

 

Hanley, for Services rendered under this Work Order.  Manufacturer will invoice
RADIUS for all amounts due under this Work Order.  All undisputed payments will
be made by RADIUS within thirty (30) days of receipt of invoice.

 

All other terms and conditions of the Agreement will apply to this Work Order.

 

WORK ORDER AGREED TO AND ACCEPTED BY:

 

RADIUS HEALTH, INC.

LONZA SALES LTD

 

 

 

 

By

/s/ David C. Hanley

 

By

/s/ M. Frizberg

 

 

 

 

 

 

Print Name

David C. Hanley

 

Print Name

M. Frizberg

Title

Executive Director, Technical Operations

 

Title

Head of Sales

Date

6Aug2015

 

Date

Aug 11, 2015

 

 

 

 

 

 

 

By

/s/ Nadia Zieger

 

 

 

 

 

 

 

Print Name

Nadia Zieger

 

Title

Senior Legal Counsel

 

Date

August 10, 2015

 

 

 

 

 

Approved by Lonza Legal Dept.

 

/s/ BGL

 

--------------------------------------------------------------------------------